DETAILED ACTION
	The instant application having Application No. 17/487,223 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 9/28/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, both dated 9/28/2021, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,157,179.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,157,179 
1. A storage system, comprising: 
a plurality of storage devices, each of the plurality of storage devices comprising a cache and a solid-state memory; and 
a storage controller, operatively coupled to the plurality of storage devices, the storage controller comprising a processing device to: 


allocate a set of blocks of a storage device of the plurality of storage devices for storage of data, wherein the set of blocks of the storage device is selected based on a power requirement that is based on a number of partially programmed blocks stored in the cache; and 
assign subsequent data to be stored at the storage device to the set of blocks for storage at the storage device.
1. A storage system, comprising: 
a plurality of storage devices, each of the plurality of storage devices comprising a cache and a solid-state memory; and 
a storage controller, operatively coupled to the plurality of storage devices, the storage controller comprising a processing device to:
determine a power requirement associated with a storage device of the plurality of storage devices; 
allocate a set of blocks of the storage device for storage of data, wherein the set of blocks of the storage device is less than the power requirement of the storage device and is based on a number of partially programmed blocks stored in the cache; 

receive user data to be stored at the storage system; and assign the user data to the set of blocks for storage at the storage device.

It would have been obvious to modify US 11,157,179 for the benefit of obtaining the invention as specified in claim 1 of the instant application, as it would be obvious to allocate a set of blocks so as to be under a certain power requirement.  The other independent claims correspond as follows:
                         Instant Application
                           US 11,157,179
Claim 8
Claim 8
Claim 15
Claim 15

	
	Further, the dependent claims of both cases contain substantially similar limitations.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable for reasons described in the Notice of Allowability for parent case 16/701,991 mailed 7/2/2021.

DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135